VAN ORSDEL, Associate Justice.
This is a companion case to No. 4366, United States ex rel. Jarman v. Work, Secretary of the Interior, 10 F.(2d) 989, — App. D. C. —, this day decided. It is unnecessary to review the facts, since it comes clearly within the rulings of the Supreme Court in the cases of Work v. Rives, 45 S. Ct. 252, 267 U. S. 175, 69 L. Ed. 561, and Work v. Chestatee, 45 S. Ct. 256, 267 U. S. 185, 69 L. Ed. 566. There is nothing in the record which discloses arbitrary or capricious conduct on the part of the Secretary in disposing of the plaintiff’s claim.
The judgment is affirmed, with costs.